                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DARREN HENDERSON,                                  Case No. 17-cv-06977-HSG
                                   8                   Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE REPLY IN SUPPORT
                                   9            v.                                         OF SUMMARY JUDGMENT MOTION
                                  10    J. LEWIS, et al.,                                  Re: Dkt. No. 53
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for an extension of time to file their reply in

                                  14   support of their summary judgment motion is GRANTED. Defendants shall file their reply in

                                  15   support of their summary judgment motion by May 13, 2019. The motion shall be deemed

                                  16   submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                  17          This order terminates Dkt. No. 53.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 4/22/2019

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
